MEMORANDUM **
Rosalio Delgado Beltran appeals pro se the district court’s summary judgment in favor of numerous defendants, including the City of Tucson Police Department and federal agents, in Beltran’s Bivens action alleging constitutional violations in connection with Border Patrol Agents’ stop, arrest, and handcuffing of Beltran. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s grant of summary judgment, Henderson v. City of Simi Valley, 305 F.3d 1052, 1055 (9th Cir.2002), and we affirm.
The record shows that when defendants stopped Beltran for reckless driving, he was intoxicated, confrontational, used aggressive language, and failed to follow the directions of the officers. An altercation between Beltran and the defendants ensued. Given these circumstances, the district court properly concluded that Beltran failed to raise a genuine issue of material fact as to whether the defendants’ use of force was not objectively reasonable under the circumstances. See Graham v. Connor, 490 U.S. 386, 397, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989) (police may use only such force as is objectively reasonable under the circumstances); Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001) (“If no constitutional right would have been violated were the allegations established, there is no necessity for further inquiries concerning qualified immunity.”).
Beltran’s remaining contentions are unpersuasive.
Beltran’s motion to file a late reply brief is granted. The clerk shall file the reply brief received on October 25, 2005.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.